Citation Nr: 0432002	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  04-35 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for degenerative 
changes and osteoarthritis of the left shoulder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Although the RO adjudicated the issue on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has listed the issue on the title page as whether 
new and material evidence has been submitted to reopen the 
claim for service connection.

By correspondence dated November 18, 2004, the Board notified 
the veteran and his representative that a motion to advance 
his case on the docket had been granted.

The Board notes that the veteran's October 2003 
correspondence may be construed as a claim for entitlement to 
service connection for residuals of a neck injury.  The Board 
finds this matter is inextricably intertwined with the issue 
of entitlement to service connection for degenerative changes 
and osteoarthritis of the left shoulder on appeal; therefore, 
the case must be remanded for additional development.  Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  By a decision dated in March 2003, the Board held that 
the veteran did not file a timely appeal from a November 2000 
rating decision by which the RO denied service connection for 
degenerative changes and osteoarthritis of the left shoulder.

3.  Evidence added to the record since the November 2000 
rating decision was not previously submitted to agency 
decisionmakers, it relates to an unestablished fact necessary 
to substantiate the claim, it is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence was submitted, and a claim of 
entitlement to service connection for degenerative changes 
and osteoarthritis of the left shoulder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA by correspondence dated in September 2003, prior 
to the adjudication of his claim.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the September 2003 VCAA notice letter generally 
informed the veteran of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
September 2004 statement of the case.  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the September 2003 notice letter was non-prejudicial 
error.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notice.  Therefore, to decide the appeal would 
not be prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 
2004).

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
Therefore, the Board finds all duties required under the VCAA 
have been fulfilled.  

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a November 2000 rating decision the RO denied service 
connection for degenerative changes and osteoarthritis of the 
left shoulder, based upon a finding that the veteran's left 
shoulder disorder was not incurred during active service.  
The veteran did not timely appeal that determination and it 
has become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2004).  In March 2003 the Board dismissed the 
veteran's appeal as to this matter as not having been timely 
filed.

The pertinent evidence available at the time of the November 
2000 rating decision included service medical records showing 
the veteran sustained a moderate contusion to the left 
shoulder in June 1945 when the truck he was driving 
overturned.  Records showed he had complained of tenderness 
and limitation of motion, but that X-ray examination at that 
time was negative.  The veteran's December 1945 discharge 
examination revealed no musculoskeletal defects.

An August 2000 private medical opinion noted the veteran was 
receiving treatment for chronic left shoulder pain apparently 
secondary to chronic degenerative changes and osteoarthritis.  
The physician stated that it was medically possible that the 
veteran's injury in June 1945 had at least some impact on his 
current left shoulder disability.

VA examination in October 2000 included a diagnosis of status 
post left shoulder contusion.  It was the examiner's opinion, 
however, that the veteran's current symptoms more likely than 
not arose from his cervical spine disorder and were not due 
to any left shoulder disorder.  The examiner further noted 
that the small amount of arthritis seen in the veteran's 
acromioclavicular joint was consistent with his age and was 
more likely than not the result of aging and not due to a 
motor vehicle accident in 1945.

The evidence added to the record since the November 2000 
rating decision includes the veteran's statements reiterating 
his claim that his present shoulder disorder was due to the 
injury he sustained during active service.  

In May 2001 the RO received private medical records dated in 
May 1981 showing the veteran had complained of neck and left 
shoulder pain subsequent to a lifting injury approximately 2 
weeks earlier.  The diagnoses at that time included cervical 
strain.

An October 2001 VA medical report noted clarification of the 
October 2000 VA examiner's opinion had been requested as to 
whether X-ray evidence of the veteran's right shoulder 
disorder was consistent with aging as was described for the 
left shoulder.  It was noted that a review of X-rays of the 
right shoulder revealed changes consistent with the left 
shoulder changes of narrowing of the acromioclavicular joint 
and small osteophytes.  

Private medical records dated in January 2002 noted a bone 
scan revealed some increased activity, left greater than 
right.  The physician's assessment was left shoulder pain 
with more advanced degenerative changes in the left shoulder 
compared to the right, even though the veteran was right 
handed, probably due to post-traumatic injury.

At a personal hearing in April 2002 the veteran reported, in 
essence, that he could not remember how often he had sought 
treatment for his left shoulder disorder after service, but 
that he had seen several different doctors for that disorder.  
He recalled having experienced problems with the shoulder in 
the early 1980's.  

VA outpatient treatment records dated in April 2003 show that 
X-rays of the veteran's cervical spine revealed an old 
fracture that could have been sustained at the time of the 
injury he described as having been incurred in service.  A 
March 2004 report noted a mild disc bulge at C3-4 with 
bilateral foraminal narrowing at the C4-5 levels.

The Board finds that the evidence added to the claims file 
since November 2000 relates to an unestablished fact 
necessary to substantiate the claim, that it is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and that it raises a reasonable possibility of 
substantiating the claim.  This evidence consists of a 
January 2002 private medical report indicating a bone scan 
revealed some increased activity, left greater than right, 
and that physician's assessment that the veteran's left 
shoulder pain with more advanced degenerative changes in the 
left shoulder compared to the right was probably due to post-
traumatic injury.  As this evidence was not of record at the 
time of the last final decision and as it raises a reasonable 
possibility of substantiating the claim, it is "new and 
material" and the claim must be reopened.

The Board finds, however, that additional development is 
required for an adequate determination on the merits.  
Therefore, the issue is addressed in the remand section of 
this decision.


ORDER

The appeal to reopen a claim for entitlement to service 
connection for degenerative changes and osteoarthritis of the 
left shoulder is granted.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his claim by correspondence dated 
in September 2003.  However, he has not been notified as to 
how these provisions apply to his claim for service 
connection for residuals of a neck injury.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, service medical records show the veteran 
sustained a moderate contusion to the left shoulder in June 
1945 when the truck he was driving overturned, but that an X-
ray examination at that time was negative.  Although a VA 
examiner in October 2000 and October 2001 attributed the 
veteran's present left shoulder disorder to aging, private 
medical records dated in January 2002 indicate a bone scan 
revealed more advanced degenerative changes in the left 
shoulder compared to the right probably due to post-traumatic 
injury.  In light of these inconsistent medical opinions, the 
matter must be remanded for further development.



Accordingly, this case is REMANDED for the following:  

1.  As the claim concerning entitlement 
to service connection for residuals of a 
neck injury is deemed to be 
"inextricably intertwined" with the 
issue on appeal, the RO should ensure 
that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied as to this 
matter.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to the claim.  

2.  Thereafter, the RO must adjudicate 
the issue of entitlement to service 
connection for residuals of a neck 
injury.  The veteran and his 
representative should be notified of any 
decision and of his appellate rights.  If 
a timely notice of disagreement is filed, 
the veteran should be furnished a 
statement of the case and provided the 
requisite period of time for a response.

3.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to whether it is as likely as not he 
has a present left shoulder disability as 
a result of an injury during active 
service.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should reconcile 
any opinions given with the evidence of 
record and provide a complete rationale.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



